Exhibit 10.7

 

Name

  

Title

  

Percentage of

Base Salary

  

Number of Months

for COBRA

Colin Broom M.D.    Vice President, Chief Scientific Officer    100%    12
months Thomas F. Doyle    Vice President, General Counsel and Secretary    150%
   18 months Vincent J. Milano    Vice President, Chief Financial Officer and
Treasurer    150%    18 months Daniel Soland    Vice President, Chief Commercial
Officer    100%    12 months

CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made on this      day of
            ,         , by and between VIROPHARMA INCORPORATED (the “Company”)
and              (the “Employee”).

WHEREAS, the Employee serves as an employee of the Company; and

WHEREAS, the Company and the Employee desire to establish certain protections
for the Employee in the event of Employee’s termination of employment under the
circumstances described herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:

SECTION 1 Definitions. As used herein:

1.1. “Base Salary” means, as of any given date, the annual base rate of salary
payable to the Employee by the Company, as then in effect; provided, however,
that in the case of a resignation by the Employee for the Good Reason described
in Section 1.7.4, “Base Salary” will mean the annual base rate of salary payable
to the Employee by the Company, as in effect immediately prior to the reduction
giving rise to the Good Reason.

1.2. “Board” means the Board of Directors of the Company.

1.3. “Cause” means fraud, embezzlement, or any other serious criminal conduct
that adversely affects the Company committed intentionally by the Employee in
connection with Employee’s employment or the performance of Employee’s duties as
an officer or director of the Company or the Employee’s conviction of, or plea
of guilty or nolo contendere to, any felony.

1.4. “Change of Control” means the happening of an event, which shall be deemed
to have occurred upon the earliest to occur of the following events:

1.4.1. the date the stockholders of the Company (or the Board, if stockholder
action is not required) approve a plan or other arrangement pursuant to which
the Company will be dissolved or liquidated;

1.4.2. the date the stockholders of the Company (or the Board, if stockholder
action is not required) approve a definitive agreement to sell or otherwise
dispose of all or substantially all of the assets of the Company;

1.4.3. the date the stockholders of the Company (or the Board, if stockholder
action is not required) and the stockholders of the other constituent
corporations (or their respective boards of



--------------------------------------------------------------------------------

Exhibit 10.7

 

directors, if and to the extent that stockholder action is not required) have
approved a definitive agreement to merge or consolidate the Company with or into
another corporation, other than, in either case, a merger or consolidation of
the Company in which holders of shares of the Company’s voting capital stock
immediately prior to the merger or consolidation will have more than 50% of the
ownership of voting capital stock of the surviving corporation immediately after
the merger or consolidation (on a fully diluted basis), which voting capital
stock is to be held in the same proportion (on a fully diluted basis) as such
holders’ ownership of voting capital stock of the Company immediately before the
merger or consolidation;

1.4.4. the date any entity, person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), other than (i) the
Company, or (ii) any of its subsidiaries, or (iii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, or (iv) any affiliate (as such term is defined in Rule 405
promulgated under the Securities Act) of any of the foregoing, shall have
acquired beneficial ownership of, or shall have acquired voting control over,
50% or more of the outstanding shares of the Company’s voting capital stock (on
a fully diluted basis), unless the transaction pursuant to which such person,
entity or group acquired such beneficial ownership or control (i) resulted from
the original issuance by the Company of shares of its voting capital stock,
(ii) was approved by at least a majority of Directors who were either members of
the Board on the date that this Agreement was originally adopted by the Board or
members of the Board for at least twelve (12) months before the date of such
approval and (iii) does not otherwise constitute a Change of Control pursuant to
Section 1.4.3 of this Agreement;

1.4.5. the date the Board determines (in its sole discretion) that based on
then-currently available information, the events described in Section 1.4.4 are
reasonably likely to occur; or

1.4.6. the first day after the date of this Agreement when members of the Board
(each a “Director”) are elected such that there is a change in the composition
of the Board such that a majority of Directors have been members of the Board
for less than twelve (12) months, unless the nomination for election of each new
Director who was not a Director at the beginning of such twelve (12) month
period was approved by a vote of at least sixty percent (60%) of the Directors
then still in office who were Directors at the beginning of such period;

provided, however, for purposes of determining the precise date of any Change of
Control, an event described above will be deemed to have occurred on the date on
which the last condition required for the consummation of that event is
fulfilled or otherwise completed.

1.5. “Code” means Internal Revenue Code of 1986, as amended.

1.6. “Disability” means the Employee’s inability, by reason of any physical or
mental impairment, to substantially perform Employee’s regular duties as
contemplated by this Agreement, as determined by the Board in its sole
discretion (after affording the Employee the opportunity to present Employee’s
case), which inability is reasonably contemplated to continue for at least one
year from its commencement and at least 90 days from the date of such
determination.

1.7. “Good Reason” means, without the Employee’s prior written consent, any of
the following:

1.7.1. a change in the Employee’s role such that his or her authority, duties or
responsibilities are not substantially equivalent to the Employee’s authority,
duties or responsibilities in effect immediately prior to such change;

1.7.2. the location of the facility at which Employee is required to perform his
or her duties is more than 50 miles from Exton, Pennsylvania, unless such new
location does not increase the Employee’s commuting time;

1.7.3. a reduction of five percent (5%) or more in either of the Employee’s Base
Salary or the amount of the Employee’s Target Bonus;

1.7.4. the Company’s failure to pay or make available any material payment or
benefit due under this Agreement or any other material breach by the Company of
this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.7

 

However, the foregoing events or conditions will constitute Good Reason only if
(A) such event or condition occurs during the period commencing on the date of a
Change of Control and continuing for twelve consecutive months thereafter and
(B) the Employee provides the Company with written objection to the event or
condition within 60 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection and the Employee resigns Employee’s employment within 90
days following the expiration of that cure period.

1.8. “Release” means a release substantially identical to the one attached
hereto as Exhibit A.

1.9. “Target Bonus” means, with respect to any year, the target amount of the
annual bonus that would be payable to the Employee with respect to that year,
whether under an employment or incentive agreement, under any bonus plan or
policy of the Company or otherwise, assuming that all applicable performance
goals are met and conditions to the payment of such bonus are satisfied.

SECTION 2 Certain Terminations Following a Change of Control. If the Employee’s
employment with the Company ceases within the twelve (12) month period following
the date of a Change of Control as a result of a termination by the Company
without Cause, a resignation by the Employee for Good Reason or due to
Employee’s death or Disability, then subject to Section 4 and Section 5:

2.1 the Company will make a lump sum cash payment to the Employee of all accrued
but unpaid compensation through the date of such termination;

2.2 the Company will make a lump sum cash payment to the Employee equal to % of
the Employee’s Base Salary as in effect on such date (without taking into effect
any reduction described in Section 1.7.3 above); and

2.3 for a period of              months commencing from the date of the
Employee’s termination of employment, the Company will waive all applicable
premiums otherwise due for any group health continuation coverage elected by the
Employee or Employee’s spouse or eligible dependents under COBRA (29 U.S.C. §§
1161-1169) to the extent the Company would have paid such premiums for Employee
during Employee’s term of employment with the Company;

provided, however, that if the Company’s obligation to make the payments
provided for in clause 2.1 above arises due to the Employee’s death or
Disability, the cash payments described in clause 2.1 will be offset by the
amount of benefits paid to the Employee (or Employee’s representative(s), heirs,
estate or beneficiaries) pursuant to the life insurance or disability plans,
policies or arrangements of the Company by virtue of Employee’s death or
Disability (including, for this purpose, only that portion of such life
insurance or disability benefits funded by the Company or by premium payments
made by the Company). The payments and benefits described in this section are in
lieu of (and not in addition to) any other severance plan, fund, agreement or
other arrangement maintained by the Company.

SECTION 3 Parachute Payments. Payments under Section 2 shall be made without
regard to whether the deductibility of such payments (or any other payments)
would be limited or precluded by Section 280G of the Internal Revenue Code of
1986 (the “Code”) and without regard to whether such payments would subject
Employee to the federal excise tax levied on certain “excess parachute payments”
under Section 4999 of the Code; provided, however, that if the Total After-Tax
Payments (as defined below) would be increased by limitation or elimination of
any amount payable under Section 2, then the amount payable under such sections
will be reduced to the extent necessary to maximize the Total After-Tax
Payments. The determination of whether and to what extent such payments are
required to be reduced in accordance with the preceding sentence will be made at
the Company’s expense by an independent, certified public accounting firm
selected by the Board. In the event of any underpayment or overpayment under
Section 2 (as determined after application of this Section 8), the amount of
such underpayment or overpayment will be immediately paid by the Company to
Employee or refunded by Employee to the Company, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. For purposes of this Section 3, “Total After-Tax Payments” means the
total of all “parachute payments” (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of Employee (whether made hereunder or
otherwise), after reduction for all applicable federal taxes (including, without
limitation, the tax described in Section 4999 of the Code).



--------------------------------------------------------------------------------

Exhibit 10.7

 

SECTION 4 Timing of Payments Following Termination. Notwithstanding any
provision of this Agreement, the payments and benefits described in Section 2
(other than any amounts payable pursuant to Section 2(a)) are conditioned on the
Employee’s execution and delivery to the Company of the Release in a manner
consistent with the Older Workers Benefit Protection Act and any similar state
law that is applicable. The amounts described in Sections 2.1, and 2.2 (as
applicable) will be paid in a lump sum, as soon as the Release becomes
irrevocable following the Employee’s execution and delivery of the Release.

SECTION 5 Miscellaneous.

5.1. No Liability of Officers and Directors for Severance Upon Insolvency.
Notwithstanding any other provision of the Agreement and intending to be bound
by this provision, the Employee hereby (a) waives any right to claim payment of
amounts owed to her, now or in the future, pursuant to this Agreement from
directors or officers of the Company if the Company becomes insolvent, and
(b) fully and forever releases and discharges the Company’s officers and
directors from any and all claims, demands, liens, actions, suits, causes of
action or judgments arising out of any present or future claim for such amounts.

5.2. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

5.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

5.4. Enforcement. Any legal proceeding arising out of or relating to this
Agreement will be instituted in the United States District Court for the Eastern
District of Pennsylvania, or if that court does not have or will not accept
jurisdiction, in any court of general jurisdiction in the Commonwealth of
Pennsylvania, and the Employee and the Company hereby consent to the personal
and exclusive jurisdiction of such court(s) and hereby waive any objection(s)
that they may have to personal jurisdiction, the laying of venue of any such
proceeding and any claim or defense of inconvenient forum.

5.5. Waivers; Separability. The waiver by either party hereto of any right
hereunder or any failure to perform or breach by the other party hereto shall
not be deemed a waiver of any other right hereunder or any other failure or
breach by the other party hereto, whether of the same or a similar nature or
otherwise. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived.
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

5.6. Notices. All notices and communications that are required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered personally or upon mailing by registered or certified mail,
postage prepaid, return receipt requested, as follows:

If to the Company, to:



--------------------------------------------------------------------------------

Exhibit 10.7

 

ViroPharma Incorporated

405 Eagleview Boulevard

Exton, PA 19341

Attn: General Counsel

Fax: (610) 458-7830

If to Employee, to:

[                        ]

or to such other address as may be specified in a notice given by one party to
the other party hereunder.

5.7. Entire Agreement; Amendments. This Agreement and the attached exhibit
contain the entire agreement and understanding of the parties relating to the
provision of severance benefits upon termination in connection with a Change of
Control, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to that subject.

5.8. Withholding. The Company will withhold from any payments due to Employee
hereunder, all taxes, FICA or other amounts required to be withheld pursuant to
any applicable law.

5.9. Headings Descriptive. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

5.10. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

5.11. No Duty to Mitigate. Employee shall not be required to mitigate damages or
the amount of any payments provided for under this Agreement by seeking other
employment or otherwise, nor (except as otherwise provided in Section 2) will
any payment or benefit hereunder be subject to offset or reduction in the event
Employee does mitigate.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

VIROPHARMA INCORPORATED

 

By:   Title:   Employee

 



--------------------------------------------------------------------------------

Exhibit 10.7

 

Exhibit A

Release and Non-Disparagement Agreement

THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made as of the
     day of              ,          by and between              (the “Employee”)
and VIROPHARMA, INCORPORATED (the “Company”).

WHEREAS, the Employee’s employment as an executive of the Company has
terminated; and

WHEREAS, pursuant to Section 2 of the Change of Control Agreement by and between
the Company and the Employee dated as of              (the “Change of Control
Agreement”), the Company has agreed to pay the Employee certain amounts and to
provide Employee with certain rights and benefits, subject to the execution of
this Release.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

SECTION 1 Consideration. The Employee acknowledges that: (a) the payments,
rights and benefits set forth in Section 2 of the Change of Control Agreement
constitute full settlement of all of Employee’s rights under the Change of
Control Agreement, (b) the Employee has no entitlement under any other severance
or similar arrangement maintained by the Company, and (c) except as otherwise
provided specifically in this Release, the Company does not and will not have
any other liability or obligation to the Employee. The Employee further
acknowledges that, in the absence of Employee’s execution of this Release, the
payments and benefits specified in Section 2 of the Change of Control Agreement
would not otherwise be due to the Employee.

SECTION 2 Release and Covenant Not to Sue. The Employee hereby fully and forever
releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, Employees, agents and attorneys, past and present, from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, out of Employee’s employment by the Company or
the termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law. The Employee expressly represents that he or she has not
filed a lawsuit or initiated any other administrative proceeding against the
Company (including for purposes of this Section 2, its parents, affiliates and
subsidiaries), and that he has not assigned any claim against the Company (or
its parents, affiliates and subsidiaries) to any other person or entity. The
Employee further promises not to initiate a lawsuit or to bring any other claim
against the Company (or its parents, affiliates and subsidiaries) arising out of
or in any way related to Employee’s employment by the Company or the termination
of that employment. The forgoing will not be deemed to release the Company from
(a) claims solely to enforce this Release, (b) claims solely to enforce
Section 2 the Change of Control Agreement, (c) claims for indemnification under
the Company’s By-Laws, under any indemnification agreement between the Company
and the Employee or under any similar agreement or (d) claims solely to enforce
the terms of any equity incentive award agreement between the Employee and the
Company. This Release will not prevent the Employee from filing a charge with
the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by the
Employee for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred.

SECTION 3 Survival. The Employee acknowledges that the terms of Section 5 of the
Change of Control Agreement will survive the termination of Employee’s
employment.



--------------------------------------------------------------------------------

Exhibit 10.7

 

SECTION 4 Non-Disparagement. The Company (meaning, solely for this purpose,
Company’s directors and executive officers and other individuals authorized to
make official communications on Company’s behalf) will not disparage the
Employee or the Employee’s performance or otherwise take any action which could
reasonably be expected to adversely affect the Employee’s personal or
professional reputation. Similarly, the Employee will not disparage Company or
any of its directors, officers, agents or Employees or otherwise take any action
which could reasonably be expected to adversely affect the reputation of the
Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or Employees.

SECTION 5 Cooperation. The Employee further agrees that, subject to
reimbursement of Employee’s reasonable expenses, he will cooperate fully with
the Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) which relates to matters with which
the Employee was involved during Employee’s employment with Company. The
Employee shall render such cooperation in a timely manner on reasonable notice
from the Company.

SECTION 6 Rescission Right. The Employee expressly acknowledges and recites that
he or she (a) has read and understands this Release in its entirety, (b) has
entered into this Release knowingly and voluntarily, without any duress or
coercion; (c) has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Release before signing it; (d) was
provided 21 calendar days after receipt of the Release to consider its terms
before signing it (or such longer period as is required for this Release to be
effective under the Age Discrimination in Employment Act or any similar state
law); and (e) is provided seven (7) calendar days from the date of signing to
terminate and revoke this Release (or such longer period required by applicable
state law), in which case this Release shall be unenforceable, null and void.
The Employee may revoke this Release during those seven (7) days (or such longer
period required by applicable state law) by providing written notice of
revocation to the Company.

SECTION 7 Challenge. If the Employee violates or challenges the enforceability
of any provisions of the Change of Control Agreement or this Release, no further
payments, rights or benefits under Section 2 of the Change of Control Agreement
will be due to the Employee.

SECTION 8 Miscellaneous.

8.1. No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Employee. There have been
no such violations, and the Company specifically denies any such violations.

8.2. No Reinstatement. The Employee agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future.

8.3. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Company and the Employee and their respective successors,
executors, administrators and heirs. The Employee may make any assignment of
this Release or any interest herein, by operation of law or otherwise. The
Company may assign this Release to any successor to all or substantially all of
its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

8.4. Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

8.5. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an Agreement in writing signed by each of the parties
hereto.



--------------------------------------------------------------------------------

Exhibit 10.7

 

8.6. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

8.7. Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Employee has executed this Release, in each
case as of the date first above written.

 

VIROPHARMA, INCORPORATED

 

By:   Title:   Employee

 